FILED
                             NOT FOR PUBLICATION                               OCT 16 2012

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                          No. 11-50327

               Plaintiff - Appellee,               D.C. No. 2:11-cr-00263-PA

  v.
                                                   MEMORANDUM *
JOSE VICTOR MENDEZ, a.k.a. Jose
Victor Mendez Baragona, a.k.a. Juan
Carlos Salgeros,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Jose Victor Mendez appeals from the 60-month sentence imposed following

his guilty-plea conviction for illegal reentry after deportation, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mendez first contends that the district court abused its discretion by rejecting

his binding plea agreement. Contrary to Mendez’s argument, the court explained

its reasons for rejecting the agreement, stating that the stipulated sentence did not

adequately reflect the seriousness of the offense or the need to protect the public.

The cout did not abuse its discretion by rejecting the plea agreement on this basis.

See United States v. Harris, 679 F.3d 1179, 1182 (9th Cir. 2012).

      Mendez next contends that the district court procedurally erred because it

failed adequately to explain the sentence, and because it clearly erred in concluding

that he is likely to reoffend. These contentions fail. The district court stated that a

within-Guidelines sentence was warranted in view of Mendez’s extensive criminal

history and his failure to be deterred by a prior sentence for an illegal reentry

offense. This explanation was plainly sufficient. See United States v. Carty, 520

F.3d 984, 992 (9th Cir. 2008) (en banc). Moreover, the record supports the district

court’s determination that Mendez is likely to reoffend.

      Mendez finally contends that the sentence is substantively unreasonable. In

light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing

factors, the sentence is substantively reasonable. See id. at 993.

      AFFIRMED.




                                           2                                        11-50327